Citation Nr: 1424174	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-30 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than August 9, 2010 for a 20 percent disability rating assigned for costochondritis of the right 10th, 11th, and 12th ribs.

2.  Entitlement to a disability rating in excess of 20 percent for costochondritis of the right 10th, 11th, and 12th ribs.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A Travel Board hearing was held in May 2012 with the Veteran in Cleveland, Ohio, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is in the claims folder.

In the above-referenced October 2011 rating decision, the RO awarded the Veteran a 20 percent disability rating for his costochondritis of the right 10th, 11th, and 12th ribs effective August 9, 2010.  The Board has therefore addressed the earlier effective date issue as such.  Moreover, at the May 2012 Board hearing, the Veteran expressed disagreement with the assigned 20 percent disability rating.  See the May 2012 Board hearing transcript, page 21.  A statement of the case (SOC) has not been submitted addressing this issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of whether there was clear and unmistakable error (CUE) in a June 1980 rating decision that reduced the Veteran's costochondritis of the right 10th, 11th, and 12th ribs to zero percent as well as whether there was CUE in a May 2008 rating decision that continued the zero percent disability rating were raised by the Veteran at the May 2012 Board hearing.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board observes that the evidence of record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  See the May 2012 Board hearing transcript, pgs. 19-20.  There is no indication in the record that any attempts have been made to obtain these records and, indeed, a complete copy of his SSA records does not appear to be associated with the claims folder.  
 
As was described in the Introduction above, in an October 2011 rating decision, the RO awarded the Veteran a 20 percent disability rating for his costochondritis of the right 10th, 11th, and 12th ribs.  As stated above, the Veteran expressed disagreement with the assigned disability rating at the May 2012 Board hearing, and  a SOC has not been submitted addressing this issue.  In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued to the issue that the Veteran expressed disagreement with, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the Veteran's claim of entitlement to a disability rating in excess of 20 percent for costochondritis of the right 10th, 11th, and 12th ribs.

Accordingly, the case is REMANDED for the following action:

1. Request the SSA to provide copies of any records pertaining to the Veteran's application for SSA disability benefits, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.

If, after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2. Issue a SOC pertaining to the issue of entitlement to a disability rating in excess of 20 percent for costochondritis of the right 10th, 11th, and 12th ribs.  The Veteran should be notified that a timely substantive appeal must be filed in order to perfect the appeal.  

3. Review the claims folder to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim of entitlement to effective date earlier than August 9, 2010 for a 20 percent disability rating assigned for costochondritis of the right 10th, 11th, and 12th ribs.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



